PER CURIAM.
In September 1966, plaintiff Borough of Glassboro filed a Chancery action seeking to enjoin defendants, Diane Vallorosi and Paul Sages, from allowing their Glassboro home to be *92occupied by “persons who do not constitute a family as defined in the Glassboro zoning ordinance.” The ordinance, which Glassboro concedes was intended to prevent unrelated college students from living together, limits residence in the single family zone to “single housekeeping units” bearing the characteristics of the “traditional family” or its functional equivalent. Defendants raised a number of defenses including claims that the ordinance is unconstitutional and that, in any event, their use of the house was not precluded by it.
The trial judge, Judge Miller, upheld the validity of the ordinance but determined that defendants’ tenants (ten unrelated college students) qualified as a “family” within the definition of the ordinance. By way of appeal and cross appeal, plaintiff challenges the latter determination and defendant the former. We have carefully reviewed this record. We affirm substantially for the reasons expressed by Judge Miller in his opinion which is reported at 219 N.J.Super. 64 (Ch.Div.1987).